DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment after final filed August 13, 2021 and the RCE transmittal filed August 23, 2021, wherein claims 1, 6 and 9 have been amended.  
Claims 2-3, 7 and 10-11 have been cancelled.
Claims 1, 4-6 and 8-9 are pending and have been examined.
The changes made to claim 1 in view of the previous Section 112 rejection have been reviewed and some, but not all of the Section 112 issues have been resolved (please see the Section 112 rejection below).  Also, please see the new Section 112 rejections below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the movable robot arm  positively recited in amended claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble recites “an applicator . . . comprising,”  thus, each of the elements recited in the claim are understood as being further limitations of the applicator.  As newly amended, at lines 7-13, the applicator incudes an actuating 
Regarding independent claims 1 and 9, the new claim limitation that recites a list of alternative materials for the carrier layer introduces the list by reciting “the carrier layer consists of one or more plastics comprising . . . .” The use of the transitional phrase “consists of” followed by the transitional language “comprising” to introduce a list of alternatives renders unclear the scope of the claim since “consists of” excludes any element not specified in the claim while “comprising” is open-ended and does not exclude additional unrecited elements.  MPEP 2111.03.   See MPEP 2173.05(h) discussing alternative limitations and the proper Markush group format for a closed group of alternatives.

Regarding claim 5, “the supply side” lacks antecedent basis.   Should claim 5 be amended to depend from claim 4?  It is noted that this rejection was made in the first office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 4 are rejected under 35 U.S.C. 103 over the teachings of Gratzer, US 2013/0248116 (hereafter Gratzer), in view of Dainippon Printing Col. LTD, JP 2005301725 (hereafter Dainippon), made of record by Applicant and discussed with reference to the machine translation thereof provided by Applicant, and further in view of Krawinkel et al., US 2014/0024756 (hereafter Krawinkel).

Regarding the claim 1 preamble, Gratzer teaches an applicator that includes a cartridge 11, reels 15, 17 for winding a transfer strip 19 and a plunger or piston 29 for pressing discrete parts 21 from the transfer strip 19 onto a surface 33  (Abstract and Figs. 1-5 and 11; paras [0045], [0046] and [0054]), the parts further identified as “decorative rigid bodies” at paras [0004]-[0007], that may be “glass crystals” for application to paper, cardboard or other flat articles (para [0002]).   Gratzer is silent as to the recitation of the parts being die-cut.
The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case and any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. MPEP 2111.02.  In view of the positive recitation in the body of claim 1 of a “die-cut part strip with die-cut parts applied along a retaining belt,” the preamble recitation is understood 
Furthermore, on the merits, the term “die-cut” is understood as requiring formation using a die, a term used for a wide variety of tools or devices for imparting a desired shape, form or finish, including one or more cutters and also molds through which metal or plastic is drawn or extruded (see definition from Merriam-Webster).  It is well known in the art that decorative articles, such as the “glass crystals” of Gratzer (i.e., rhinestones) may be machine cut glass or made of polymers formed in molds or extrusion dies.   
Thus, with respect to both the preamble and the positive recitation of a die-cut part strip with die-cut parts applied along a retaining belt, Gratzer teaches a part strip that is made up of a transfer strip 19 (i.e., retaining belt) upon which discrete cut or molded parts 21 are applied thereto and held by a carrier layer that is an adhesive tape 23 that holds the part on the strip or belt 19, with a pressure sensitive adhesive 25 being 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to use parts 21 formed by various “die-cutting” methods on the transfer strip of Gratzer as predictable alternative part strips for holding and applying parts by the applicator of Gratzer.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Regarding the recitation of a carrier layer of the die-cut parts disposed adjacent to the retaining belt and an adhesive layer of the die-cut parts disposed such that the carrier layer is disposed between the retaining belt and the adhesive layer, as discussed above, Gratzer teaches a layer for holding the parts 21 to the transfer strip or belt 19 that is in the form of an adhesive tape 23 (para [0045]).  The adhesive tape 23 is understood as a carrier layer.  Each part further includes a pressure sensitive adhesive 25 (i.e., an adhesive layer) on an outer side thereof (para [0045]) and Fig. 2A).   Thus, the carrier layer 23 is disposed between the belt 19 and the pressure sensitive adhesive layer 25 as now required by claim 1.
Regarding the recitation of a punch head, Gratzer teaches a plunger or piston 29 (i.e., punch head) at Fig. 1, para [0046] and Fig. 11, para [0054]).
Regarding the recitation that the applicator is configured such that the adhesive layer of the die-cut parts faces away from the punch head as the die-cut part strip runs over the punch head, and the die-cut parts are pressable by means of the punch head onto a surface,  see Figs. 1-5 of Gratzer, in particular Figs. 3-5, illustrating the piston or punch 29 disposed at a running path of the strip or belt 19 (Fig. 3), the punch pressing against the strip 19 (Fig. 4) which in turn presses the part 21 and its pressure-sensitive adhesive 25 away from the strip 19 and onto a substrate surface 33 (Fig. 5)(para [0046]).
Regarding the recitation of a control system,  Gratzer teaches control circuitry 43 (i.e., control system) that includes a circuit board 45 and terminals 47 for controlling positioning motor 31 that moves the plunger or punch 29 and step motor 37 that rotates the reel 17 (i.e., “cycles” the part strip one part at a time by halting the strip for individual punching by the punch 29 of a part and then moving the strip a distance of one part) (Fig. 1 and paras [0009],[0011], [0013], [0028] and [0047]). The circuitry can communicate with an ink-jet printer mechanism for placing parts 21 on a sheet of paper 33 (para [0053]).   Using software, various two-dimensional patterns can be generated on the sheet 33 (para [0053]).  It is noted that, with respect to functional language describing the control system, the control system and cooperating structures described in Gratzer teach apparatus capable of performing the steps of halting the winding roller when a part is at the punch head and driving the forward and backward movement of the punch together with the applicator (see paras [0047] and [0053]; see also Fig. 11 and para [0054]).  
Gratzer is silent as to its control system being connected to a first sensor directed at the punch head.  Dainippon teaches an IC chip-mounting device for rapidly installing IC chips (i.e., small discrete parts) onto a prescribed position (i.e., surface) of an 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus and method of Gratzer to further include the camera (sensor) of Dainippon for communicating with the control system of Gratzer for the advantage of improved accuracy of the positioning of each part of Gratzer, thus providing two-dimensional patterns generated by the apparatus of Gratzer of greater precision and accuracy overall.  
Regarding the claim 1 limitations that the actuating drive of the punch includes a movable robot arm and that the applicator is secured on the movable robot arm that is responsive to control signals such that the robot arm controls the forward movement and the back movement of the applicator in the z-direction that is perpendicular to the surface and a movement in an xy-plane parallel to the surface, Gratzer teaches its applicator may be connected to an ink-jet printer and associated software to generate patterns (paras [0028] and [0053]), thus the printer apparatus  is the same as or equivalent to a “movable robot,” the term robot understood as any mechanism guided movable.  With reference to Fig. 11 and para [0054] of Gratzer, the portion of the printer head, adapter 61 that is secured to the applicator is in the form of an arm (i.e., movable robot arm).  See annotated Fig. 11 below:

[AltContent: textbox (Flanges)][AltContent: textbox (Movable Robot arm)]
    PNG
    media_image1.png
    540
    633
    media_image1.png
    Greyscale

Para [0054] teaches the adapter 61 attaches the casing 13 of the applicator to the printer.  Fig. 11 also illustrates a clamp 71 fixed to the casing 13 that is also fixed to the base 60 of the applicator.  Thus, Fig. 11 teaches all motion of the applicator (back, forward in z direction and in the x/y plane) is controlled by the adapter 61 that in turn is responsive to control signals from the printer.  At para [0054], Gratzer teaches that during actuation, both the clamp 71 and piston 29 move in an up and down direction, thus teaching the entire applicator is moved up and down (i.e., in the z direction).  Because it is controlled by the printer head, the adapter 61 (i.e., movable robot arm) that is attached to the applicator also moves the entire applicator in an x/y plane that is parallel to a surface of a paper 33 (paras [0021], [0028], [0054]).   

Regarding the final paragraph of claim 1 that recites the control system is configured to activate and move the movable robot arm into successive positions above the surface where the robot arm drives the forward and back movement of the punch head, see Gratzer teaching using an ink-jet printer and associated software to generate patterns for pressing parts 21 into a surface of a paper 33 (paras [0028] and [0053]).  When using the adapter or arm 61 for attaching the applicator to the printer illustrated in Fig. 11, the printer control would necessarily activate the adapter 61 (i.e., movable robot arm) to move both the arm 61 and the attached applicator to a desired location above the surface of the paper 33 for pressing the part onto a desired location of the paper then lift and move the arm and applicator to the next pressing position (para [0028]).  
Regarding the new claim limitation of a list of alternative materials for the carrier layer, Gratzer is silent as to material used to make is adhesive tape 23 (i.e., carrier layer).   Krawinkel, directed to a pressure-sensitive adhesive composition (Abstract), teaches in its background section that materials that are used for adhesive tapes are diverse, and typically include pressure sensitive adhesive on one or both sides of a carrier film (para [0003]).  Carriers are typically polymeric films, such as polypropylene, polyethylene and polyesters, such as polyethylene terephthalate (PET) (para [0003]).  The adhesive may also be a variety of materials, including acrylate copolymers (para [0004]).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to provide utilize any of the common adhesive tapes identified in Krawinkel as the adhesive tape carrier layer 23 as a predictable, adequate tape for the temporary holding the parts of Gratzer on the strip 19 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 4, Gratzer Fig. 1 illustrates part supply reel 15 (i.e., part roll provided on a supply side of the punch) and second reel 17 (i.e., first winding roller on the removal side of the punch head able to accept winding of the strip 19 cyclically forward) at Fig. 1 and paras [0044]-[0046]).  Regarding the recitation that the first winding roller is signal-conductingly connected to the control system, see discussion of the rejection of claim 1 above of the control system of Gratzer that includes control of the step motor 37 that rotates the reel 17 (i.e., first winding roller) and further discussion of the cooperating, communicating sensor of Dainippon that is a camera that sends a signal to the control system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gratzer in view of Dainippon and Krawinkel as applied to claim 1 and further in view of Yeh, US 2002/0108718 (hereafter Yeh), made of record by Applicant.
Gratzer/Dainippon/Krawinkel is silent as to providing an additional protective liner over the pressure sensitive adhesive layer 25 of the strip 19 of parts 21 illustrated in Fig. 2a and thus is silent as to providing a winding roller for accepting such a liner before a part 21 is pressed by the plunger 29 (i.e., at the supply side).    

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Gratzer/Dainippon/Krawinkel in view of Yeh to include a release liner of Yeh for application to the adhesive layer 25 and associated supply-side reel for the removal thereof as a known predictable way in which to protect the adhesive layer 25 prior to use.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007). 

Claims 6 and 8 are rejected under 35 U.S.C. 103 over Nakamura, US 5,048,718 (hereafter Nakamura) in view of Dainippon.  
claim 6, Nakamura teaches a method for applying die-cut parts to a surface (see Figs. 1-5, in particular steps 31, 32, 34 and 35 of Fig. 5, teaching a method of applying flaps 4 (die-cut parts described at col. 8, line 31 to col. 9, line 49) onto sheet 1 having a surface with an opening 2, also identified by perforated line 9 in Fig. 5  (see col. 8, lines 21-65) (for the method, see col. 11, lines 18-41) that includes the steps of:  
applying die-cut parts of a die-cut part strip along a retaining belt of the die-cut parts, wherein each die-cut part of the die-cut parts has a carrier layer and an adhesive layer and the carrier layer is disposed between the retaining belt and the adhesive layer (die-cut parts 4 are applied to a continuous release paper 3 (i.e., retaining belt) using an adhesive (i.e., a carrier layer) on one side thereof and, on an opposite side thereof, each part 4 has a pressure sensitive adhesive (PSA) layer coated thereon that is larger than the opening 2 of the sheet 1 (col. 11, lines 27-34), thus the carrier layer adhesive is disposed between the retaining belt 3 and the PSA); 
moving the die-cut part strip over a punch head of a punch (see Fig. 5 with arrow indicating direction of movement of parts 4 toward a punch and also illustrating a strip 4 that has been pressed upon the opening 9 of the sheet 1 by the punch (col. 11, lines 35-41)); 
halting movement of the die-cut part strip when one die-cut part of the die-cut parts is positioned over the punch head and the punch (this step is necessarily required for the punch at square 35 of Fig. 5 to press the part 4 onto the opening 9 of the sheet 1 as illustrated in Fig. 5); 
adhering the die-cut part to the surface such that an opening of the surface is closed by the die-cut part and an adhesive margin is disposed around the opening of the surface by the die-cut part (see discussion above and Fig. 5 illustrating the part 4 completely covering the opening 9 after the step of punching at square 35; col. 11, lines 35-41; regarding the recitation of the adhesive being around the opening, see Figs. 1, 2 and 4 illustrating PSA 6 located around the opening 2 and col. 9, lines 3-7 and col. 10, lines 59-68); and 
cycling the die-cut part strip on by one die-cut part of the die-cut parts (Fig. 5 illustrates how the strip 33 is moved forward and the flaps 4 are cycled forward so that each flap 4 is pressed on an associated opening 9 located on the surface of the continuous sheet 1.
Regarding the claim limitation of directing a first sensor disposed at the punch head and recognizing the presence of the die-cut part over the punch head and, upon recognition of the die-cut part over the punch head, halting the die-cut part strip and moving the punch to the surface, Nakamura is silent as to the use of sensors.
Dainippon teaches an IC chip-mounting device for rapidly installing IC chips (i.e., small discrete parts) onto a prescribed position (i.e., surface) of an antenna (Abstract).  Like Nakamura, Dainippon teaches conveying discrete parts 4 on a strip 6a and toward a substrate surface 2.  A pressing means 35 having a protruding portion 22a (i.e., a punch head) presses an individual part 4, removing the part 4 from the strip 61 to a position for bonding to the substrate surface 2 (see Fig. 1 and paras [0034]-[0035]).  The apparatus of Dainippon further includes a sensor in the form of a camera 41 provided in the vicinity of the protruding portion (i.e., punch head) of the sheet guide 22a.  In a method of Dainippon, the sensor confirms the position of the part 4 (i.e., recognizes its presence) so that it can be accurately mounted at a predetermined location of the antenna surface 2 (para [0010] and [0042]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Nakamura to further include use of the camera (sensor) of Dainippon for the advantage of improved accuracy of the positioning of each flap 4 over the perforated opening 9 as taught by Dainippon. 

Regarding claim 8,   See Fig. 5 illustrating respective positions of the parts 4 and the openings 9 of the sheet 1 that teach the step of first and second positions of the punch  during cycling.        

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gratzer in view of Yeh,  Dainippon Printing Co. LTD, JPH05232877 (hereafter Dainippon II), made of record by Applicant and discussed with reference to the English language Abstract provided by Applicant,  and Krawinkel.
Gratzer teaches a part strip having a retaining belt and a series of die-cut parts disposed alongside one another on the retaining belt, wherein each die-cut part of the die-cut parts has a carrier layer and an adhesive layer and, the carrier layer is disposed between the retaining belt and the adhesive layer (paras [0045]-[0046] and Figs. 1-5 teaching a transfer strip 19 (i.e., retaining belt) upon which discrete cut or molded parts 21 are applied thereto and held by adhesive, such as adhesive tape 23 (i.e., a carrier layer), the adhesive tape carrier layer 23 located at each part to hold each part and  each part further including a pressure sensitive adhesive 25 (i.e., an adhesive layer) on an outer side of each part 21; see Fig. 2A and para [0045] teaching the pressure sensitive adhesive layer 25 is located opposite the transfer strip 19 (i.e., retaining belt), thus teaching the carrier layer 23 is disposed between the retaining belt 19 and the adhesive layer 25).
Regarding the recitation that the part strip is a “die-cut” part strip and the parts are “die-cut” parts, Gratzer is silent.  The term “die-cut” is understood as requiring formation using a die, a term used for a wide variety of tools or devices for imparting a desired shape, form or finish, including one or more cutters and also molds through which metal or plastic is drawn or extruded (see attached definition from Merriam-Webster).  It is well known in the art that decorative articles, such as the “glass crystals” of Gratzer (i.e., rhinestones) may be machine cut glass or made of polymers formed in molds or extrusion dies.   
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to use parts 21 formed by various die-cutting methods as being predictable, useful, alternative part strips for holding and applying parts by the apparatus of Gratzer.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Gratzer is silent as to providing an additional protective liner over the pressure sensitive adhesive layer 25 of the strip 19 of parts 21 illustrated in Fig. 2a.   It is well known in the art of pressure sensitive adhesives to store and transport pressure 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the part strip of Gratzer in view of Yeh to include a release liner of Yeh for the adhesive layer as a known predictable way in which to protect the adhesive layer 25 prior to use.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Gratzer/Yeh is silent as to the recitation that a release force between the retaining belt and the carrier layer is greater than a release force between the liner and the adhesive layer.  However, it is well known in the art to provide liners that are easily removed from pressure-sensitive adhesive layers.  For example, Dainippon II teaches labels 1 having “release paper” 3 (i.e., liner) wherein the strength of adhesion of layer 4 located adjacent the label 1 is greater than the strength of adhesion of layer 7 that is next to the release paper or liner 3 (Abstract and Fig. 1).  Thus, it follows, that when the 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the strip of Gratzer/Yeh in view of the teachings of Dainippon II to provide a release liner to adhesive layer 25 having a release strength such that the strength of adhesion between the tape 23 and parts of Gratzer is greater than the strength of adhesion between the pressure-sensitive layer 25 and the release liner, as a known predictable way to ensure that removal of the release liner from the part strip does not also remove parts from the strip.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Regarding the new claim limitation that lists alternative materials for the carrier layer, Dainippon II identifies a variety of materials for its layers, including acrylic resins, vinylchloride-vinyl acetate copolymer resin and polyester resin (para [0012]).  As discussed in the rejection of claim 1 above that is incorporated by reference herein, Krawinkel teaches that materials typically used for adhesive tapes include polymeric films such as polypropylene, polyethylene and polyesters (para [0003]).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to utilize any of the common adhesive tapes identified in Krawinkel as the adhesive tape carrier layer 23 of Gratzer/Yeh/Dainippon II as a discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
 
Double Patenting
In view of the amendments to the claims, the previous double patenting rejection is withdrawn as moot.  

Response to Arguments
Applicant’s arguments filed August 13, 2021 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejections of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:    Schwenzer, US 4,397,709 (teaches that it is known to provide equipment for applying die-cut parts (i.e., labels) onto surfaces with controls and sensors so that the apparatus can be started and stopped so as to provide accurate placement of the parts on the surface).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/           Examiner, Art Unit 1746